Citation Nr: 0029202	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include left foot or ankle injury and epicondylitis of the 
right elbow, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hiatal hernia, 
polyp of the colon, gastroenteritis, ulcerative esophagitis, 
or an undiagnosed gastrointestinal disorder.

3.  Entitlement to service connection for a throat disorder 
or respiratory disorder, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a hand disorder, to 
include as due an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due an undiagnosed illness.

6.  Entitlement to service connection for vasovagal response 
or seizure disorder, to include as due to undiagnosed 
illness.
7.  Entitlement to service connection for conjunctivitis, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for sleep apnea, to 
include as due an undiagnosed illness.

9.  Entitlement to service connection for depression or a 
somatoform disorder, to include as due an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1989 to May 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which, in pertinent part, denied 
claims of entitlement to service connection for the following 
disorders:  joint pain, to include left foot or ankle injury 
and epicondylitis of the right elbow; hiatal hernia, polyp of 
the colon, gastroenteritis, ulcerative esophagitis, or an 
undiagnosed gastrointestinal disorder; a throat disorder or 
respiratory disorder claimed as due to an undiagnosed 
illness; a hand disorder, claimed as due to an undiagnosed 
illness; headaches, claimed as due to an undiagnosed illness; 
vasovagal response, claimed as a seizure disorder due to 
undiagnosed illness; conjunctivitis; sleep apnea, claimed as 
due to an undiagnosed illness; and, depression or a 
somatoform disorder, claimed as memory loss due to 
undiagnosed illness.  The veteran timely disagreed with these 
determinations in September 1998, and, following issuance of 
a statement of the case in January 1999, submitted a timely 
substantive appeal in February 1999.

The issue of entitlement to service connection for multiple 
joint pain, including elbow pain, claimed as epicondylitis, 
or for multiple joint pain as an undiagnosed illness, is 
addressed in the REMAND appended to this decision.  The claim 
for service connection for headaches, claimed as an 
undiagnosed illness, is also addressed in the REMAND.  


FINDINGS OF FACT

1  The medical evidence establishes that all of the veteran's 
gastrointestinal symptomatology has been attributed to 
diagnosed disorders, and the record is devoid of competent 
evidence or opinion linking the diagnosed gastrointestinal 
disorders to the veteran's service.

2.  The medical evidence establishes that the veteran's 
throat and respiratory disorders are attributable to a known 
etiology, nicotine addiction, and there is no evidence that 
the nicotine addiction began or was first manifested in 
service.

3.  There is no competent evidence of a current hand disorder 
or of a nexus between the claimed disorder and any incident 
of service.

4.  The medical evidence establishes that the etiology of a 
seizure-like episode in January 1994 is known rather than 
undiagnosed, and there is no evidence linking a claimed 
seizure disorder or vasovagal response to the veteran's 
service.

5.  There is no medical evidence of a current diagnosis of 
conjunctivitis or of a nexus between the claimed disorder and 
any incident of service.

6  The veteran has a diagnosed sleep apnea disorder, and 
there is no evidence linking the current diagnosis of sleep 
apnea to the veteran's service.
7.  The veteran's memory loss has been attributed to a known 
diagnosis, depression, and there is no competent evidence 
linking a current diagnosed psychiatric disorder to the 
veteran's service.


CONCLUSIONS OF LAW

1.  A hiatal hernia, polyp of the colon, gastroenteritis, and 
ulcerative esophagitis were not incurred in or aggravated by 
active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999). 

2.  A throat disorder or respiratory disorder was not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  A claimed hand disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131(West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

4.  A claimed seizure disorder or vasovagal response was not 
incurred in or aggravated by active service, nor may either 
disability be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131(West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).

5.  Claimed conjunctivitis was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

6.  Sleep apnea was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

7.  Depression or a somatoform disorder were not incurred in 
or aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred the disorders listed on 
the title page of this decision during or as the result of 
service.  The veteran's certificate of release or discharge 
from active duty (DD Form 214) reflects that he was awarded a 
Southwest Asia Service medal with 2 bronze stars and a Kuwait 
Liberation Medal.  He claims that he has undiagnosed 
illnesses resulting from his service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.

The veteran's service records document that he had active 
service in Southwest Asia Theater of operations during the 
Persian Gulf War.  Thus, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest during active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1) (1999).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
are considered "chronic" for purposes of adjudication.  Id.

Objective indications of a chronic disability include "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. § 
3.317(a)(2). VA has stated that non-medical indicators of an 
illness may include evidence of time lost from work, evidence 
the veteran has sought medical treatment for his symptoms, 
and "[l]ay statements from individuals who establish that 
they are able from personal experience to make their 
observations or statements."  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).

Evidence that an examining or treating physician failed to 
attribute the claimant's disability to any known diagnosis 
may be considered probative of whether the illness is capable 
of diagnosis, even though the physician may not have 
expressly indicated that the illness is incapable of 
diagnosis.  VAOPGCPREC 4-99 at 15.  For example, a physician 
who is unable to conclusively attribute the veteran's illness 
to a known diagnosis may simply refer to possible diagnoses 
of the illness.  Id. at 14.

Factual background

The veteran's service medical records reflect that he was 
treated for stomach pain in December 1989 and for 
gastroenteritis in May 1990.  In September 1990, he was 
treated for left foot pain after his left foot scraped the 
pavement while he was riding a motorcycle.  In September 
1990, he was also treated for upper thoracic pain and chest 
pain.  In April 1991, he complained of eye pain and redness 
and blurred vision.  He reported eye exposure to chemicals.  
In May 1991, he sought treatment for right elbow pain.  No 
tenderness or loss of motion was noted, but there was pain on 
motion with dorsiflexion of the wrist.  Lateral epicondylitis 
was diagnosed.  Viral conjunctivitis was diagnosed in October 
1991.  In April 1992, the veteran sought treatment for chest 
pain.  Costochondritis was diagnosed.  On separation 
examination conducted in May 1992, each of the systems 
relevant to this appeal was described as normal. 
The veteran's post-service medical records include a private 
clinical record dated in January 1994, which discloses that 
the veteran sought treatment following an episode his spouse 
described as a seizure.  His spouse reported that the 
veteran, who was recovering from pneumonia, began coughing 
intensely, and then stood up, and had a "seizure."  A 
vasovagal episode, secondary to coughing, was diagnosed.  

Post-service medical records also include a report of VA 
examination conducted in February 1994.  The veteran reported 
that he had had a seizure in January 1994.  He also 
complained of a chronic nonproductive cough and occasional 
exertional dyspnea.  He reported ankle pain and pain on the 
bottom of the foot.  There was crepitus of the ankle with 
dorsiflexion.  There was no ligamentous instability.  On 
radiologic examination, there was no abnormality of the left 
ankle, but there was a small plantar calcaneal spur.  He 
complained of feeling fatigued and falling asleep when 
sitting during the daytime.  Neurologic examination disclosed 
no abnormality.

Analysis

         1.  Claim for service connection for hiatal hernia, 
polyp of the colon, 
gastroenteritis, ulcerative esophagitis, or an undiagnosed 
gastrointestinal disorder

The evidence of record reflects that the veteran complained 
of stomach pain or gastroenteritis on at least two occasions 
during service, but records during the year preceding his 
separation and the May 1992 separation examination are devoid 
of complaints of gastrointestinal (GI) pain or symptoms, or 
of any diagnosis or treatment related to the GI tract.  
Likewise, the report of the February 1994 VA examination is 
devoid of any complaint of or diagnosis of a GI disorder.   

At the time of VA examination conducted in April 1997, the 
veteran reported that he was taking a medication, Propulsid, 
prescribed for gastroesophageal reflux disease (GERD) and 
esophagitis.  The veteran also reported that colonoscopy 
disclosed that there were polyps on his colon, and these had 
been removed.  The examiner concluded that the veteran was 
status post removal of colonic polyps and had symptomatic 
hiatal hernia and esophagitis.  

Although the veteran claims that he is entitled to service 
connection for a hiatal hernia, polyps of the colon, and 
ulcerative esophagitis as undiagnosed illnesses due to his 
Persian Gulf service, the medical evidence of record 
establish that these are diagnosed disorders.  As the Court 
of Appeals for Veterans Claims (Court) stated in Neumann v. 
West, No. 98-1410 (U.S. Vet. App. July 21, 2000), when a 
veteran's symptoms have been attributed to a known clinical 
diagnosis, the provisions of 38 U.S.C.A. § 1117, and the 
implementing regulations at 38 C.F.R. § 3.317, are not 
applicable.  A claim for service connection under those 
provisions therefore does not state a legally sufficient 
claim, and the Court indicated that it is appropriate to deny 
such a claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The veteran's claim of entitlement to service 
connection under 38 U.S.C.A. § 1117 for these diagnosed GI 
disorders must be denied.  

Moreover, the Board notes that the April 1997 VA examination 
report, and the private medical evidence of record, are 
devoid of any findings or complaints of GI symptoms which 
have not been attributed to one of the diagnosed GI 
disorders.

The Board has also considered whether service connection for 
any GI disorder as directly related to his service is 
warranted.  However, there is no diagnosis of any chronic GI 
disorder in service, and there is no complaint or diagnosis 
of any GI symptoms or disorder at the time of separation in 
1992 or on VA examination in 1994.  There is no opinion in 
the 1997 VA examination report, or in any private medical 
evidence of record, linking a current GI disorder or symptoms 
with the veteran's service.  

The only support of record for a relationship between the 
veteran's diagnosed GI disorders and his service is offered 
by the veteran.  Lay statements, in the absence of supporting 
medical evidence, is not competent evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
concludes that service connection for the diagnosed GI 
disorders is not warranted.




2.  Claim for service connection for a throat or respiratory 
disorder 

On VA examination conducted in April 1997, the veteran had 
audible wheezes at the end of forced expiration.  His lungs 
were clear.  The veteran provided a history of bronchitis.  
Pulmonary function testing disclosed normal results.  The 
examiner concluded that the veteran, who reported smoking 
cigarettes, had a chronic nicotine dependence which resulted 
in problems with chronic bronchitis and frequent upper 
respiratory tract infections.  

The medical evidence establishes that the veteran has 
recurrent throat and respiratory disorders.  The etiology of 
these disorders is identified as nicotine addiction.  The 
medical evidence thus establishes that, although the veteran 
does have throat or respiratory disorders, these are due to a 
diagnosed disorder of known etiology.  As the Court of 
Appeals for Veterans Claims (Court) stated in Neumann, supra, 
slip op. at 32, when a veteran's symptoms have been 
attributed to a known clinical diagnosis, the provisions of 
38 U.S.C.A. § 1117 regarding presumptions of service 
connection for undiagnosed disorders, and the implementing 
regulations at 38 C.F.R. § 3.317, are not applicable.  Thus, 
the veteran's claim for service connection for throat and 
respiratory disorder under those provisions does not state a 
legally sufficient claim.  The Court has indicated that it is 
appropriate to deny such a claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran's claim of 
entitlement to service connection under 38 U.S.C.A. § 1117 
for throat and respiratory disorders, variously diagnosed, 
but of known etiology, must be denied.  

Moreover, the Board notes that the April 1997 VA examination 
report, and the private medical evidence of record, are 
devoid of any findings or complaints of any throat or 
respiratory disorder which has not been attributed to 
nicotine dependence.

The Board has also considered whether a throat or respiratory 
disorder is directly related to his service.  However, there 
is no diagnosis of any chronic throat or respiratory disorder 
in service, and there is no complaint or diagnosis of any 
throat or respiratory disorder at the time of separation in 
1992.  A "Dental Health Questionnaire," NAVMED Form 6600/3, 
completed in August 1989, essentially contemporaneous with 
the veteran's service entry, reflects that he smoked 1 pack 
per day of cigarettes at that time.  The veteran does not 
allege, nor does the evidence reflect, that he acquired 
nicotine dependence in service.  

The only support of record for a relationship between the 
veteran's throat and respiratory disorders and his service is 
offered by the veteran.  Lay statements, in the absence of 
supporting medical evidence, are not competent evidence of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board concludes that there is no competent 
evidence to suggest that a throat or respiratory disorder is 
causally linked to service.  There is no objective evidence 
that the veteran currently has any undiagnosed throat or 
respiratory disorder which is not medically attributable to 
nicotine dependence.

                      3.  Claim for service connection for a 
hand disorder

At the time of April 1997 VA examination, the veteran 
complained of numbness and tingling in the hands and he 
reported that he had a hand disorder.  The objective 
examination of the hands and neurologic examination disclosed 
"absolutely no abnormalities."  The examiner specifically 
stated that were no objective signs identified of any hand 
disorder, and stated that there was no peripheral neuropathy.

The service and post-service medical evidence is negative for 
a diagnosis of a hand disorder.  The only support of record 
for a finding that the veteran has a current hand disorder is 
offered by the veteran.  Lay statements, in the absence of 
supporting medical evidence, is not competent evidence to 
link a disability or disease to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
evidence that there is a current hand disorder, the Board 
concludes that service connection is not warranted.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

4.  Claim for service connection for a vasovagal response or 
a seizure disorder

Private medical records dated in January 1994 reflect that 
the veteran sought treatment for what his spouse described as 
a seizure.  However, the treating provider concluded that the 
veteran had experienced a vasovagal response after coughing.  
Although the examiner who conducted the February 1994 VA 
examination concluded, based on the veteran's report, that 
the veteran has "[g]rand mal seizure by report," that 
examiner also specifically stated that epilepsy could not be 
definitely confirmed or denied on that examination.  The 
examiner who conducted the April 1997 examination reviewed 
the clinical evidence of record, including the records of 
January 1994 treatment, and concluded that the veteran had 
experienced cough syncope resulting from a vasovagal 
reaction.  The examiner did not assign a diagnosis of 
seizures or epilepsy.  

Although the veteran claims that he is entitled to service 
connection for a seizure disorder, claimed as an undiagnosed 
illness, the medical evidence of record establishes that the 
veteran's seizure-like episode has been diagnosed as a 
vasovagal reaction due to coughing, which was an acute 
episode and not a chronic symptom of at least 6 months in 
duration.  See 38 C.F.R. § 3.317.  Under these circumstances, 
the veteran's claim of entitlement to service connection for 
a seizure disorder or vasovagal response as an undiagnosed 
illness must be denied.  

Moreover, the Board notes that the April 1997 VA examination 
report, and the private medical evidence of record, are 
devoid of any findings or complaints of any seizure symptoms 
which have not been attributed to a vasovagal reaction.  

The Board has also considered whether the veteran's vasovagal 
reaction is directly related to his service.  However, there 
is no complaint or diagnosis of any syncope, fainting, or 
seizure-like episode in service or post-service prior to 
January 1994.  There is no opinion in the 1997 VA examination 
report, or in any private medical evidence of record, linking 
the January 1994 seizure-like episode, diagnosed as a 
vasovagal reaction, with the veteran's service. 

The veteran, being a layman, is not competent to provide an 
opinion on questions concerning the diagnosis or etiology of 
a medical disease.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board concludes that the evidence does not 
support the claim for service connection for a seizure 
disorder or a vasovagal reaction.  


5.  Entitlement to service connection for conjunctivitis

On general VA examination conducted in April 1997, the 
examiner specifically noted that there was no icterus or 
conjunctivitis.  On ophthalmologic examination in April 1997, 
the examiner found that the veteran's vision was correctable 
to 20/20 in each eye; he had no diplopia; and, the visual 
fields were normal.  The examiner concluded that the veteran 
had a normal eye examination.  

The veteran has not submitted any in-service or post-service 
clinical evidence that he has an undiagnosed eye abnormality.  
The post-service clinical evidence is devoid of any evidence 
that he has an eye abnormality.  In the absence of any 
medical evidence that the veteran has any undiagnosed eye 
abnormality or disorder, the Board finds that service 
connection for an undiagnosed eye disorder cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

As there is no evidence that the veteran currently has 
conjunctivitis, or any other diagnosed eye disorder, service 
connection for conjunctivitis on a direct incurrence basis is 
also not warranted.  

6.  Entitlement to service connection for sleep apnea

The service medical records are devoid of any complaint of 
fatigue or any diagnosed or undiagnosed sleep disorder.  At 
the time of VA examination conducted in February 1994, the 
veteran complained that he was fatigued and would fall asleep 
when he was sitting during the day.  On VA examination 
conducted in April 1997, the examiner discussed review of 
clinical records reflecting diagnosis in 1996 of obstructive-
type sleep apnea, with some improvement after laser ablation 
of the lingual tonsils in 1996 and use of CPAP (continuous 
positive airway pressure).

The April and September 1997 VA examination reports are 
devoid of any evidence that the veteran has an undiagnosed 
illness manifested by fatigue or a sleeping disorder, and 
there is no other clinical evidence of any additional 
undiagnosed sleep disorder.

The only support of record for a finding that the veteran has 
a current undiagnosed disorder manifested by fatigue or 
sleeping is offered by the veteran.  The veteran, being a 
layman, is not competent to provide an opinion on questions 
concerning the diagnosis or etiology of a medical disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the 
veteran claims that he is entitled to service connection for 
an undiagnosed sleep disorder, the medical evidence of record 
establishes that the veteran's sleep disorder has been 
diagnosed as obstructive sleep apnea.  When a veteran's 
symptoms are attributed to a known clinical diagnosis, the 
provisions of 38 U.S.C.A. § 1117 are not applicable, and a 
claim for service connection under those provisions does not 
state a legally sufficient claim.  Neumann, supra.  The 
veteran's claim of entitlement to service connection for 
sleep apnea as an undiagnosed illness must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the Board notes that the April 1997 VA examination 
report, and the private medical evidence of record, are 
devoid of any findings or complaints of any fatigue or sleep 
disorder symptoms which have not been attributed to sleep 
apnea.  

The Board has also considered whether the evidence supports a 
claim for service connection for sleep apnea as directly 
related to his service.  However, there is no complaint or 
diagnosis of fatigue or abnormal sleep patterns in service or 
post-service prior to February 1994.  There is no opinion in 
the 1997 VA examination report, or in any private medical 
evidence of record, linking the 1996 diagnosis of sleep apnea 
with the veteran's service. 

As noted above, the veteran's lay statements that he has an 
undiagnosed sleep disorder, or that he incurred sleep apnea 
in service, is not competent evidence.  Espiritu, supra.  The 
Board concludes that the evidence does no support the claim 
for service connection for sleep apnea. 


7.  Claim for service connection for memory loss, 
claimed as an undiagnosed illness, or for a psychiatric 
disorder

There were no subjective complaints or objective findings of 
memory loss at the time of the February 1994 VA examination.  
The examiner who conducted the April 1997 VA examination 
concluded that the veteran had a clinical depression and 
possible adjustment disorder, but did not have any short-
term, long-term, or immediate memory problem.  The examiner 
who conducted psychiatric examination in September 1997 found 
that recent, remote, and immediate memory were grossly 
intact, although the veteran had complaints of forgetfulness 
and decreased concentration.  The examiner concluded that the 
veteran was depressed.  Neuropsychiatric diagnostic 
examination conducted in December 1997 did not disclose 
memory loss. 

Although the veteran does have symptomatology including 
forgetfulness and decreased concentration, these symptoms 
have been attributed to a diagnosed psychiatric disorder, 
clinical depression.

Although the veteran claims that he is entitled to service 
connection for memory loss, claimed as an undiagnosed 
illness, the medical evidence of record establishes that the 
veteran's complaints of memory loss are attributable to 
diagnosed clinical depression.  When a veteran's symptoms are 
attributed to a known clinical diagnosis, the provisions of 
38 U.S.C.A. § 1117 are not applicable, and a claim for 
service connection under those provisions does not state a 
legally sufficient claim.  Neumann, supra.  The veteran's 
claim of entitlement to service connection for memory loss as 
an undiagnosed illness must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Moreover, the Board notes that the September 1997 VA 
examination report, and the December 1997 neuropsychiatric 
diagnostic examination report are devoid of any findings or 
complaints of any memory loss which has not been attributed 
to a known psychiatric disorder.  

The Board has also considered whether the veteran's a 
psychiatric disorder, to include depression, is directly 
related to his service.  However, there is no complaint or 
diagnosis of any psychiatric disorder in service or at any 
time prior to April 1997.  There is no VA or private medical 
evidence of record linking any current psychiatric disorder 
to the veteran's service.  On the contrary, the medical 
evidence establishes that the veteran has experienced 
numerous circumstances since service which could account for 
his depression, including the death of his father, an 
industrial injury, and diagnoses of medical disorders.  

The veteran, being a layman, is not competent to provide an 
opinion on questions concerning the diagnosis or etiology of 
a psychiatric illness.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes that the evidence does not 
support the claim for service connection for a psychiatric 
disorder.  

The Board also notes that, even where the presumption of 
service connection does not apply to provide a favorable 
determination, service connection may be established with 
proof of actual direct service connection.  See 38 U.S.C.A. 
§§ 1113(b), 1116, 1117.  However, the Board emphasizes that 
no medical evidence or opinion has been submitted which 
demonstrates or suggests a link, or nexus, between a current 
psychiatric disorder and the veteran's 1989 to 1992 active 
service.  As a result, the claim for service connection on a 
direct basis for memory loss or a psychiatric disorder must 
be denied.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).


ORDER

The claim of entitlement to service connection for hiatal 
hernia, polyp of the colon, gastroenteritis, ulcerative 
esophagitis, or an undiagnosed gastrointestinal disorder is 
denied.

The claim of entitlement to service connection for a throat 
disorder or respiratory disorder, to include as due to an 
undiagnosed illness, is denied.
The claim of entitlement to service connection for a hand 
disorder, to include as due to an undiagnosed illness, is 
denied.

The claim of entitlement to service connection for vasovagal 
response, to include as due to an undiagnosed illness, is 
denied.

The claim of entitlement to service connection for 
conjunctivitis, to include as due to an undiagnosed illness, 
is denied.

The claim of entitlement to service connection for sleep 
apnea, to include as due to an undiagnosed illness, is 
denied.

The claim of entitlement to service connection for depression 
or a somatoform disorder, to include as due to an undiagnosed 
illness, is denied.


REMAND

                         A.  Claim for service connection for 
multiple joint pain, 
including left ankle and right elbow pain

On VA examination conducted in April 1997, the examiner 
concluded that the veteran had a left foot calcaneal spur, 
which had been symptomatic since an in-service motorcycle 
accident.  

Since this opinion reflects a conclusion that the veteran has 
a current disability due to a bony spur of the calcaneus, and 
that a calcaneal spur was present in service, the examination 
report implies that the current disability was present in 
service, even though the opinion does not so state 
specifically, since the opinion reflects a conclusion that 
the same left foot disorder was present in the same location 
during service as is now present in the left foot post-
service.  

The Board finds that, to the extent that the veteran's claim 
of entitlement to service connection includes a claim for 
service connection for a left foot or ankle disorder, there 
is a duty to assist the veteran in establishing this claim.  
As such, further development, including affording the veteran 
VA examination and requesting that the examiner provide a 
specific medical opinion as to whether a current foot 
disorder may be linked to an injury or disorder noted in 
service, is required. 

                                                 B.  
Headaches

The veteran's representative argues that the veteran's claim 
of entitlement to service connection for headaches, including 
as an undiagnosed illness, should be remanded for further 
development.  The Board agrees.  In particular, the Board 
notes that the examiner who conducted the April 1997 VA 
examination described the veteran's subjective complaints of 
headaches.  However, the examiner did not state whether 
objective evidence of headaches was present or absent, nor 
did the examiner provide an opinion regarding whether or not 
the subjective complaints of headaches were or were not 
attributable to any diagnosed illness.  In view of the 
veteran's Persian Gulf service, the Board will remand this 
claim for further development.  

As discussed in the decision above, the veteran's claim for 
service connection for multiple joint pain, to the extent 
that it is a claim for direct service connection for a left 
foot or ankle disorder, is plausible, and VA must assist the 
veteran in the development of that claim.  The veteran should 
be afforded VA examination that includes a medical opinion 
addressing the contended causal relationship.

The medical evidence of record does not indicate whether 
there are current residuals of right elbow pain, diagnosed as 
epicondylitis, or whether the veteran has any objective signs 
of multiple joint pain other than pain in the left foot.  
Without such medical evidence.  The veteran did seek 
treatment for elbow pain in service, and a post-service VA 
clinical note dated in December 1997 reflects that veteran 
was "still" complaining of wrist and elbow pain.  This 
clinical note also shows that the veteran had undergone post-
service VA treatment for this complaint, and had undergone 
"pool therapy: at "CPC" and was being treated by a 
physician identified by name.  VA's duty to assist veterans 
in developing facts pertinent to a claim includes obtaining 
pertinent medical records, when VA is placed on notice that 
such records exist.  See Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  The Board finds that the medical evidence in 
question should be obtained.

Therefore, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
clinical records from December 1997 to 
the present.

2.  The RO should ask the veteran to 
identify any relevant private records of 
treatment from December 1997 to the 
present, and, in particular, but not 
limited to, the address of "CMC" and 
dated of treatment at that facility.  
After obtaining any necessary releases 
from the veteran, the RO should attempt 
to obtain identified private records. 

3.  The RO should advise the veteran of 
alternative forms of evidence he may 
submit to establish current disability 
due to multiple joint pain, elbow pain, 
or headaches, including pharmacy records 
or bills, employment or insurance 
examination records, and the like.

4.  The RO should arrange for the veteran 
to undergo a VA neurology examination or 
other appropriate examination for the 
purpose of determining the etiology of 
his headaches.  The veteran should be 
properly notified of the date, time and 
place of the examination(s) in writing.  
The claims folder must be made available 
to the examiner for review.  Such tests 
as the examiner deems necessary should be 
performed.  The examiner should elicit 
history from the veteran concerning the 
frequency and severity of any headaches, 
to include information concerning any 
treatment received for headaches.  The 
examiner should determine whether a 
diagnosis of a chronic headache disorder 
is appropriate in the veteran's case, and 
whether the headaches are a manifestation 
of an undiagnosed disorder or 
attributable to a diagnosed disorder or 
known etiology.  A detailed rationale for 
the opinion expressed should be provided.

5.  The veteran should be afforded VA 
examination of the left foot and ankle, 
right elbow, and any other symptomatic 
joint.  The examiner should state whether 
the veteran has any left foot or ankle, 
right elbow, or multiple joint disorder.  
The examiner should provide a medical 
opinion as to whether the veteran has a 
current left foot or ankle disorder which 
had it onset or first manifestation in 
service, or is otherwise etiologically 
related to or aggravated in service.  The 
examiner should provide a medical opinion 
as to whether the veteran has a right 
elbow disorder which had its onset in 
service or is otherwise etiologically 
related to service.  The examiner should 
state whether the veteran has any 
objective signs of a multiple joint 
disorder, and should state whether such a 
disorder, if present, is a diagnosed 
disorder or is a manifestation of an 
undiagnosed illness.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



